WIED-JS 44 (Rev. 12/12)
                                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
Place an “X” in the appropriate box (required):                  Green Bay Division             Milwaukee Division
I. (a) PLAINTIFFS                                                                                      DEFENDANTS
Bianca Walker                                                                                        Tyson Prepared Foods, Inc.


   (b)    County of Residence of First Listed Plaintiff Winnebago                                      County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                       NOTE:                      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
Walcheske & Luzi, LLC
235 N. Executive Drive, Suite 240
Brookfield, WI 53005
262-780-1953
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                   (For Diversity Cases Only)                                          and One Box for Defendant)
  1    U.S. Government               3 Federal Question                                                                     PTF         DEF                                           PTF      DEF
         Plaintiff                      (U.S. Government Not a Party)                         Citizen of This State           1               1   Incorporated or Principal Place          4      4
                                                                                                                                                    of Business In This State
  2    U.S. Government               4 Diversity                                              Citizen of Another State            2           2   Incorporated and Principal Place        5       5
         Defendant                      (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State
                                                                                              Citizen or Subject of a             3           3   Foreign Nation                          6       6
                                                                                                Foreign Country
IV. NATURE OF SUIT                  (Place an “X” in One Box Only)
          CONTRACT                                         TORTS                                FORFEITURE/PENALTY                         BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              625 Drug Related Seizure              422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                          310 Airplane                  365 Personal Injury -            of Property 21 USC 881            423 Withdrawal                    400 State Reapportionment
  130 Miller Act                      315 Airplane Product              Product Liability        690 Other                                 28 USC 157                    410 Antitrust
  140 Negotiable Instrument                Liability                367 Health Care/                                                                                     430 Banks and Banking
  150 Recovery of Overpayment         320 Assault, Libel &              Pharmaceutical                                                 PROPERTY RIGHTS                   450 Commerce
      & Enforcement of Judgment            Slander                      Personal Injury                                                820 Copyrights                    460 Deportation
  151 Medicare Act                    330 Federal Employers’            Product Liability                                              830 Patent                        470 Racketeer Influenced and
  152 Recovery of Defaulted                Liability                368 Asbestos Personal                                              840 Trademark                         Corrupt Organizations
      Student Loans                   340 Marine                        Injury Product                                                                                   480 Consumer Credit
      (Excludes Veterans)             345 Marine Product                Liability                         LABOR                        SOCIAL SECURITY                   490 Cable/Sat TV
  153 Recovery of Overpayment              Liability               PERSONAL PROPERTY             710 Fair Labor Standards              861 HIA (1395ff)                  850 Securities/Commodities/
      of Veteran’s Benefits           350 Motor Vehicle             370 Other Fraud                   Act                              862 Black Lung (923)                  Exchange
  160 Stockholders’ Suits             355 Motor Vehicle             371 Truth in Lending         720 Labor/Management                  863 DIWC/DIWW (405(g))            890 Other Statutory Actions
  190 Other Contract                      Product Liability         380 Other Personal                Relations                        864 SSID Title XVI                891 Agricultural Acts
  195 Contract Product Liability      360 Other Personal                Property Damage          740 Railway Labor Act                 865 RSI (405(g))                  893 Environmental Matters
  196 Franchise                           Injury                    385 Property Damage          751 Family and Medical                                                  895 Freedom of Information
                                      362 Personal Injury -             Product Liability             Leave Act                                                              Act
                                          Medical Malpractice                                    790 Other Labor Litigation                                              896 Arbitration
      REAL PROPERTY                     CIVIL RIGHTS              PRISONER PETITIONS             791 Employee Retirement               FEDERAL TAX SUITS                 899 Administrative Procedure
  210 Land Condemnation               440 Other Civil Rights        Habeas Corpus:                   Income Security Act               870 Taxes (U.S. Plaintiff             Act/Review or Appeal of
  220 Foreclosure                     441 Voting                    463 Alien Detainee                                                     or Defendant)                     Agency Decision
  230 Rent Lease & Ejectment          442 Employment                510 Motions to Vacate                                              871 IRS—Third Party               950 Constitutionality of
  240 Torts to Land                   443 Housing/                      Sentence                                                           26 USC 7609                       State Statutes
  245 Tort Product Liability              Accommodations            530 General
  290 All Other Real Property         445 Amer. w/Disabilities      535 Death Penalty                IMMIGRATION
                                          Employment                Other:                       462 Naturalization Application
                                      446 Amer. w/Disabilities      540 Mandamus & Other         465 Other Immigration
                                          Other                     550 Civil Rights                 Actions
                                      448 Education                 555 Prison Condition
                                                                    560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an “X” in One Box Only)
      1 Original          2 Removed from               3 Remanded from                      4 Reinstated or              5 Transferred from              6 Multidistrict
        Proceeding          State Court                  Appellate Court                      Reopened                     Another District                Litigation
                                                                                                                           (specify)
                                     Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF                           29 U.S.C. § 2601 et seq. (FMLA)
ACTION                               Brief description of cause:
                                       FMLA Interference
VII. REQUESTED IN                        CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                          UNDER RULE 23, F.R.Cv.P.                                                                             JURY DEMAND:                    Yes         No
VIII. RELATED CASE(S)
      IF ANY                            (See instructions):
                                                                 JUDGE                                                                 DOCKET NUMBER
DATE                                                             SIGNATURE OF ATTORNEY OF RECORD

05/25/2021                                                         s/ Scott S. Luzi
FOR OFFICE USE ONLY
  RECEIPT #                     Case 1:21-cv-00651-WCG
                                AMOUNT                       Filed 05/25/21 Page
                                                   APPLYING IFP               JUDGE1 of 1 Document
                                                                                               MAG. 1-1
                                                                                                    JUDGE


               Print                              Save As...                                                                                                                Reset
